     Case 1:21-cv-01166-SHR-EB Document 26 Filed 08/25/21 Page 1 of 19




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAVID GONZALEZ,                       :
    Petitioner                        :
                                      :            No. 1:21-cv-1166
      v.                              :
                                      :            (Judge Rambo)
WARDEN FCI SCHUYLKILL,                :
   Respondent                         :

                              MEMORANDUM

      On June 1, 2020, pro se Petitioner David Gonzalez (“Petitioner”), who is

currently incarcerated at the Federal Correctional Institution Schuylkill in

Minersville, Pennsylvania (“FCI Schuylkill”), initiated the above-captioned action

by filing a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 in the

United States District Court for the District of South Carolina. (Doc. No. 1.)

Petitioner challenges the decision of a Disciplinary Hearing Officer (“DHO”) who

found him guilty of violating Code 199. (Id.) When Petitioner filed his § 2241

petition, he was incarcerated at the United States Penitentiary in Lewisburg,

Pennsylvania (“USP Lewisburg”). (Id. at 2.) The incident report in question,

however, was issued while Petitioner was incarcerated at FCI Estill in South

Carolina.

      On February 9, 2021, the District of South Carolina granted Petitioner leave

to proceed in forma pauperis. (Doc. No. 12.) On June 30, 2021, that court
      Case 1:21-cv-01166-SHR-EB Document 26 Filed 08/25/21 Page 2 of 19




transferred Petitioner’s § 2241 petition to this Court for further proceedings. (Doc.

No. 18.) On July 1, 2021, the Court directed Respondent to show cause why

Petitioner should not receive the relief he seeks. (Doc. No. 22.) After receiving an

extension of time (Doc. Nos. 23, 24), Respondent filed his response on August 4,

2021 (Doc. No. 25). Petitioner’s § 2241 petition is, therefore, ripe for disposition.

I.    BACKGROUND

      On September 18, 2019, at approximately 4:30 p.m., Officer Eady heard “a

loud screaming noise coming from cell C02-224L” at FCI Estill. (Doc. No. 25-1 at

15.) Officer Eady observed Petitioner “underneath his bunk kicking and screaming.”

(Id.) Petitioner was placed in hand restraints, and he was observed to have slurred

speech and difficulty maintaining his balance. (Id.) Petitioner was unable to answer

Officer Eady when asked if he had smoked any drugs. (Id.) Petitioner was escorted

to medical, where he was asked to provide a urine sample and was given a

breathalyzer test. (Id.) Both resulted in negative findings. (Id.)

      A medical assessment indicated that Petitioner was stumbling while walking

and was “slow to sit down and seem[ed] unsure of how to sit in the chair.” (Id.)

When a blood pressure cuff was used, Petitioner “began screaming about the

handcuff being too tight, [but] when it was removed to be loosened [he] continued

to scream about it being too tight even though it was not secured at the time.” (Id.)

                                          2
      Case 1:21-cv-01166-SHR-EB Document 26 Filed 08/25/21 Page 3 of 19




Petitioner was “unable to answer questions appropriately.” (Id.) Medical noted that

Petitioner had no medical conditions and took no prescription medication that would

elicit this behavior. (Id.)

      Later that day, Officer Eady issued Incident Report 3305800, charging

Petitioner with a violation of Code 199, disruptive behavior, most like Code 112,

use of narcotics, marijuana, drugs, or alcohol. (Id.) Petitioner received a copy of

the Incident Report on September 19, 2019. (Id.) When the Incident Report was

delivered to Petitioner, he was advised of his rights, including his right to remain

silent. (Id. at 17.) Petitioner stated that he had eaten some food that made him act

the way he did. (Id.)

      The Incident Report was forwarded to the Unit Discipline Committee

(“UDC”) for further action. (Id.) On September 25, 2019, Petitioner appeared

before the UDC for a hearing, at which time he stated that he was on medication at

the time of the incident. (Id. at 16.) The UDC advised him of his rights. (Id. at 16,

24.) At that time, Petitioner requested that Mrs. J. Brown represent him at his DHO

hearing. (Id. at 23.) The UDC referred the Incident Report to the DHO. (Id. at 16.)

      Petitioner appeared before the DHO on October 9, 2019. (Id. at 10.) Although

Petitioner had previously requested a staff representative, he waived his right to such




                                          3
        Case 1:21-cv-01166-SHR-EB Document 26 Filed 08/25/21 Page 4 of 19




at the DHO hearing. (Id. at 10, 22.) Petitioner waived his right to call witnesses.

(Id. at 10.) Petitioner provided the following statement:

        I am not guilty. I went to work and fell. I took too much medication.
        I had a big knot on my head, and it was bruised. I took 2 or 3, a double
        dose of my prescribed medication. They are all for pain except
        cholesterol and heart burn. I don’t recall anything. When I came to, I
        didn’t fight them. I told them I was alright. He cuffed the right side
        more than the left. It was a wound, so it was still hurting. I was not
        getting too loud.

(Id.)

        The DHO found the charge of Code 199 to be supported by the greater weight

of the evidence. (Id. at 12-13.) In doing so, the DHO considered the Incident Report,

Petitioner’s verbal and written statements, the memorandum written by Lieutenant

Slingerland, Petitioner’s clinical records for September 18, 2019, and the Chain of

Custody Report. (Id. at 11.) The DHO sanctioned Petitioner with thirty (30) days

of disciplinary segregation, disallowance of forty-one (41) days of good conduct

time, and loss of commissary and visitation privileges for six (6) months. (Id. at 13.)

Petitioner received a copy of the DHO report on October 22, 2019. (Id. at 14.)

Petitioner subsequently appealed the DHO’s decision to the Bureau of Prisons

(“BOP”)’s regional office; however, his appeal was rejected as untimely. (Doc. No.

1-1 at 1.)




                                           4
      Case 1:21-cv-01166-SHR-EB Document 26 Filed 08/25/21 Page 5 of 19




      Petitioner then filed the instant § 2241 petition. (Doc. No. 1.) In his petition,

Petitioner argues that his due process rights were violated because there was not

sufficient evidence to support a finding that he violated Code 199. (Id. at 4.) He

asserts that the direct evidence obtained—the negative urinalysis and breathalyzer—

support his claim of insufficient evidence. (Id.) Petitioner maintains that the

symptoms noted are not necessarily indicative of drug use because feelings of

anxiety and depression “can become overwhelming and may lead to irrational

behavior and sometimes violence.”        (Id. at 4-5.)   He also contends that his

medications “do cause dizziness, balance and coordination issues, tremors, and

double vision.” (Id. at 5.) As relief, Petitioner requests that the Incident Report be

expunged, and his good conduct time be restored. (Id. at 9.)

II.   DISCUSSION

      Respondent asserts that Petitioner’s § 2241 petition should be denied because:

(1) Petitioner failed to exhaust his administrative remedies; and (2) he received due

process before and during his DHO hearing. (Doc. No. 25 at 3.) The Court considers

each argument in turn.

      A.     Exhaustion of Administrative Remedies

      While § 2241 does not contain an explicit statutory exhaustion requirement,

the United States Court of Appeals for the Third Circuit has consistently required a

                                          5
      Case 1:21-cv-01166-SHR-EB Document 26 Filed 08/25/21 Page 6 of 19




petitioner to exhaust his administrative remedies before filing a § 2241 petition.

Moscato v. Fed. Bureau of Prisons, 98 F.3d 757, 760 (3d Cir. 1996). Exhaustion is

required “for three reasons: (1) allowing the appropriate agency to develop a factual

record and apply its expertise facilitates judicial review; (2) permitting agencies to

grant the relief requested conserves judicial resources; and (3) providing agencies

the opportunity to correct their own errors fosters administrative autonomy.” Id. at

761-62 (citing Bradshaw v. Carlson, 682 F.2d 1050, 1052 (3d Cir. 1981)). Thus, “a

federal prisoner who . . . fails to exhaust his administrative remedies because of a

procedural default, and subsequently finds closed all additional avenues of

administrative remedy, cannot secure judicial review of his habeas claim absent a

showing of cause and prejudice.” Id. at 762. Exhaustion, however, is not required

when it would not promote these goals, such as when exhaustion would be futile.

See, e.g., Gambino v. Morris, 134 F.3d 156, 171 (3d Cir. 1998).

      The BOP has a multi-step administrative remedy program allowing an inmate

“to seek formal review of an issue relating to any aspect of his/her own

confinement.” 28 C.F.R. § 542.10(a). First, an inmate should attempt inform

resolution of the issue with the appropriate staff member. Id. § 542.13(b). If

informal resolution is unsuccessful, the inmate may submit a formal written

grievance, using the BP-9 form, to the Warden within twenty (20) calendar days

                                          6
      Case 1:21-cv-01166-SHR-EB Document 26 Filed 08/25/21 Page 7 of 19




“following the date on which the basis for the Request occurred.” Id. § 542.14(a).

The Warden is to respond to the request within twenty (20) calendar days. Id.

§ 542.18. An inmate dissatisfied with the Warden’s response may appeal, using the

BP-10 form, “to the appropriate Regional Director within 20 calendar days of the

date the Warden signed the response.” Id. § 542.15(a). Finally, an inmate may

appeal the Regional Director’s response, using the BP-11 form, to the BOP’s

General Counsel “within 30 calendar days of the date the Regional Director signed

the response.” Id.

      In the instant case, the record reflects that Petitioner appealed the DHO’s

decision to the BOP’s Southeast Regional Office. (Doc. No. 1-1 at 1.) The Southeast

Regional Office received his appeal on November 19, 2019, and rejected it as

untimely on April 7, 2020. (Id.) The reason given was that a regional appeal (BP-

10) must be received within twenty (20) days of receipt of the DHO report, and that

such time includes mail time. (Id.)

      Petitioner asserts that his BP-10 should have been considered timely filed

because he delivered it to prison staff within the 20 day limitation period, “as per the

. . . mailbox rule.” (Doc. No. 1 at 9.) He maintains that he “has exhausted the

administrative remedy procedures to the best of his ability.” (Id. at 9-10.) Even

assuming arguendo that the prison mailbox rule applies to the BOP’s administrative

                                           7
      Case 1:21-cv-01166-SHR-EB Document 26 Filed 08/25/21 Page 8 of 19




remedy program,1 Petitioner never appealed the rejection of his BP-10 to the Central

Office by filing a BP-11. Petitioner, therefore, did not exhaust his administrative

remedies with respect to the DHO’s decision. For that reason alone, his § 2241

petition must be denied. Nevertheless, the Court considers the merits of his due

process claim below.

       B.     Merits of Petitioner’s Claim

       Liberty interests protected by the Fifth Amendment may arise either from the

Due Process Clause itself or from statutory law. Torres v. Fauver, 292 F.3d 141 (3d

Cir. 2002). It is well settled that “prison disciplinary proceedings are not part of a

criminal prosecution and the full panoply of rights due a defendant in such

proceedings does not apply.” Wolff v. McDonnell, 418 U.S. 539, 556 (1974).

Nevertheless, the Supreme Court has held that that there can be a liberty interest at

stake in disciplinary proceedings in which an inmate loses good conduct time. Id.

at 557. Because Petitioner’s sanctions included the loss of good conduct time, he

has identified a liberty interest.



1
  See Trotman v. Smith, 796 F. App’x 764, 766 & n.4 (3d Cir. 2020) (citing BOP Program
Statement 1300.16 to note that the deadlines provided in 28 C.F.R. § 542.15 “specify the date of
the Appeal’s receipt in the regional office or the Central Office. The deadlines have been made
deliberately long to allow sufficient mail time.”). This Court has previously concluded that the
prison mailbox rule does not apply to BP-10 administrative remedy forms. See Schreane v.
Thomas, No. 3:14-cv-246, 2014 WL 5493190, at *4 (M.D. Pa. Oct. 30, 2014); Wall v. Holt, No.
1:06-cv-194, 2007 WL 89000, at *3-4 (M.D. Pa. Jan. 9, 2007).
                                                 8
      Case 1:21-cv-01166-SHR-EB Document 26 Filed 08/25/21 Page 9 of 19




      In Wolff, the Supreme Court set forth the following minimum procedural due

process rights to be afforded to a prisoner accused of misconduct in prison which

may result in the loss of good time credit: (1) the right to appear before an impartial

decision-making body; (2) twenty-four hour advance written notice of the

disciplinary charges; (3) an opportunity to call witnesses and present documentary

evidence in his defense when it is consistent with institutional safety and correctional

goals; (4) assistance from an inmate representative if the charged inmate is illiterate

or complex issues are involved; and (5) a written decision by the fact finder of the

evidence relied upon and the rationale behind the disciplinary action. Wolff, 418

U.S. at 563-67. The Supreme Court has held that the standard of review about the

sufficiency of the evidence is whether there is “any evidence in the record that could

support the conclusion reached by the disciplinary board.” Superintendent v. Hill,

472 U.S. 445, 455-56 (1985); see also Griffin v. Spratt, 969 F.2d 16, 19 (3d Cir.

1992). If there is “some evidence” to support the decision of the hearing examiner,

the court must reject any evidentiary challenges by the plaintiff. Hill, 472 U.S. at

457. The Hill standard is minimal and does not require examination of the entire

record, an independent analysis of the credibility of the witnesses, or even a

weighing of the evidence. See Thompson v. Owens, 899 F.2d 500, 501-502 (3d Cir.

1989).

                                           9
     Case 1:21-cv-01166-SHR-EB Document 26 Filed 08/25/21 Page 10 of 19




      The BOP’s inmate disciplinary procedures are codified at 28 C.F.R. § 541, et

seq., and entitled Inmate Discipline and Special Housing Units. These procedures

are intended to meet or exceed the due process requirements prescribed by the

Supreme Court. See Von Kahl v. Brennan, 855 F. Supp. 1413, 1418 (M.D. Pa. 1994).

Pursuant to these regulations, staff shall prepare an Incident Report when there is

reasonable belief that a violation of BOP regulations has been committed by an

inmate and the staff considers informal resolution of the incident inappropriate or

unsuccessful. 28 C.F.R. § 541.5. Under the regulations, an inmate “ordinarily

receives[s] the incident report within 24 hours of staff becoming aware of . . .

involvement in the incident.” Id. § 541.5(a) (emphasis added). The incident is then

referred to the UDC for an initial review pursuant to § 541.7.

      The UDC review/hearing is “ordinarily [held] within five work days after [the

incident report] is issued” and does not include the initial day staff learns of the

incident, weekends or holidays. Id. § 541.7(c). If the UDC finds that a prisoner has

committed a prohibited act, it may impose any of the available sanctions set forth in

28 C.F.R. § 541.3 (Tables 1 and 2) except loss of good conduct time, disciplinary

segregation, or monetary fine. Id. If the alleged violation is serious and warrants

consideration for more than minor sanctions, or involves a prohibited act listed in




                                         10
      Case 1:21-cv-01166-SHR-EB Document 26 Filed 08/25/21 Page 11 of 19




the greatest severity category, the UDC must refer the matter to a DHO for a hearing.

Id.

       A DHO “will only conduct a hearing on the incident report if referred by the

UDC.” 28 C.F.R. § 541.8. An inmate will receive written notice of the charges 24

hours before the DHO hearing unless the inmate waives the notice requirement in

which case the DHO can conduct the hearing sooner. Id. The inmate is permitted

to have a staff representative at the hearing and entitled to make a statement and

present documentary evidence. Id. After the hearing, the DHO will either: (1) find

the inmate committed the prohibited act or similar one described in the incident

report; (2) find the inmate did not commit the prohibited act charged; or (3) refer the

incident report back for further investigation, review and disposition. Id. If an

inmate is found to have committed a prohibited act, the DHO can impose any of the

available sanctions listed in Table 1 and 2 of § 541.3. Id. Finally, the written report

or decision of the DHO will contain the following: (1) whether the inmate was

advised of his or her rights during the proceedings; (2) the evidence relied on by the

DHO; (3) the DHO’s finding of guilt or innocence; (4) the sanctions imposed; and

(5) the reasons for the sanctions imposed. Id.




                                          11
     Case 1:21-cv-01166-SHR-EB Document 26 Filed 08/25/21 Page 12 of 19




             1.     Petitioner Received His Due Process Rights

      Petitioner received his procedural due process rights under Wolff and the BOP

regulations. The record reflects that Petitioner received a copy of the Incident Report

on September 19, 2019, and the hearing before the DHO was held on October 9,

2019. (Doc. No. 25-1 at 10.) Although Petitioner initially requested a staff

representative, he waived his right to a representative at his DHO hearing. (Id. at

10, 22.) Petitioner waived his right to call witnesses. (Id. at 10.) Moreover,

Petitioner received a copy of the DHO’s written decision, which included a review

of the evidence relied upon and the rationale behind the disciplinary action, on

October 22, 2019. (Id. at 14.) Thus, the Court finds that Petitioner received all the

procedural due process procedures to which he was entitled.

             2.     The DHO’s Decision Was Based on Sufficient Evidence

      With respect to the sufficiency of the evidence, Respondent has attached to

his response the Incident Report, the DHO’s report, a copy of Petitioner’s written

statement, the clinical encounter report from Health Services’ examination of

Petitioner on September 18, 2019, and Lieutenant Slingerland’s memorandum

regarding the negative results of Petitioner’s breathalyzer. (Doc. No. 25-1.) These

documents unequivocally establish that there was some evidence supporting the

DHO’s decision.

                                          12
       Case 1:21-cv-01166-SHR-EB Document 26 Filed 08/25/21 Page 13 of 19




        The DHO stated the following in his decision finding Petitioner guilty of Code

199:

        On October 9, 2019, the DHO found that you did commit the prohibited
        act of Code 199, Disruptive Conduct Most Like Code 112, Use of
        narcotics, marijuana, drugs, alcohol, intoxicants, or related
        paraphernalia, not prescribed for the individual by the medical staff.

        You originally requested J. Brown as a staff representative; however,
        you signed a new form at the DHO hearing indicating you wanted to
        waive her as a staff representative.

        This decision is based on the statement by the reporting officer, A.
        Eady. On Wednesday, September 18, 2019, at approximately 4:30
        p.m., after conducting the 4:00 p.m. count, I heard a loud screaming
        noise coming from cell C02-224L. Once I got to the cell, I noticed
        [Petitioner] underneath his bunk kicking and screaming. Once staff
        arrived, [Petitioner] was placed in hand restraints. [Petitioner] had
        slurred speech and was unable to answer me when I asked if he had
        smoked any drugs, also having difficulty maintaining his balance.
        [Petitioner] was escorted to medical for an assessment. [Petitioner] was
        given a breathalyzer test with negative results. He was then asked to
        provide a urine sample which also resulted in negative findings. A
        medical assessment was conducted which indicated, inmate presented
        to health services upon arrival inmate is being escorted by compound
        officers and is seen stumbling while walking. Inmate is slow to sit
        down and seems unsure of how to sit in the chair. Vitals obtained, BP
        within normal limits inmate is tachycardia at this time. While the BP
        cuff was inflated inmate began screaming about the handcuff being too
        tight, when it was removed to be loosened the inmate continued to
        scream about it being too tight even though it was not secured at the
        time. Inmate is not oriented to place or time, he is unable to answer
        questions appropriately. Inmate escorted to special housing without
        incident. TOYO. Inmate has no medical conditions that would elicit
        this behavior. Inmate has no prescription medications that would elicit
        this behavior. In my professional opinion inmate is under the influence
        of an illicit substance.
                                          13
Case 1:21-cv-01166-SHR-EB Document 26 Filed 08/25/21 Page 14 of 19




 Your clinical encounter was used to determine you were not prescribed
 any medication, nor did you have any medical conditions to make you
 act as if you were under the influence of drugs. The paramedic also
 believed from her medical experience your behavior was due to illegal
 drug use.

 The memorandum from Lieutenant Slingerland and Chain of Custody
 from Officer O. Johnson were used to determine you were given a
 breathalyzer and urinalysis with negative results.

 When you were given an opportunity to make a statement you said, I
 am not guilty. I went to work and fell. I took too much medication. I
 had a big knot on my head, and it was bruised. I took 2 or 3, a double
 dose of my prescribed medication. They are all for pain except
 cholesterol and heart burn. I don’t recall anything. When I came to, I
 didn’t fight them. I told them I was alright. He cuffed the right side
 more than the left. It was a wound, so it was still hurting. I was not
 getting too loud.

 Your written statement indicates you take five different medications.
 On Monday you fell from a four step ladder at work, and both medical
 and safety documented the fall. On Wednesday, you got locked up. On
 Friday, you fell out of the top bunk and hurt your toe, but medical said
 it would heal by itself. You were then moved to another cell, and your
 cellmate gave you the bottom bunk. You do not have a history of using
 drugs; consequently, you are not eligible for RDAP. You have had the
 best jobs on the compound and other inmates tried to get you in trouble
 to get your job.

 Your documentation indicates Meloxicam can include upset stomach,
 nausea, gas, vomiting, heartburn, diarrhea, constipation, dizziness,
 cold/flu symptoms. Oxcarbazepine side effects include dizziness,
 drowsiness, tiredness, balance or coordination problems, nausea,
 vomiting, tremors or shaking, double vision or rash.

 The DHO based the decision on the greater weight of the evidence
 provided by the officer’s report, memorandum, chain of custody,
 clinical encounter, and your statement. The DHO considered your
                                   14
     Case 1:21-cv-01166-SHR-EB Document 26 Filed 08/25/21 Page 15 of 19




      statement you were acting this way because you took your medication
      in a double dose; you don’t have a history of drug use; you have good
      jobs; you fell twice as documented by medical and safety; you did not
      fight staff when you came to; and you were still screaming over the
      cuffs because it was a wound and hurt. The DHO also considered the
      side effects of your medication. The DHO finds your explanation as to
      why you were acting in this behavior as nothing more than an attempt
      to distance yourself from the conduct in order to avoid the
      repercussions. The paramedic was specific when stating your bizarre
      behavior was not related to your medication or medical condition. She
      knew you had fallen earlier in the week, and knew what medication you
      were prescribed. The documentation you provided did not state
      anything about making you crawl under a bed, kick and scream, have
      slurred speech, and complain of nonexistent pain. In fact, your
      documentation states you would become tired, quite the opposite of
      what the officer described. Having good jobs, no prior history of drug
      use, or not fighting staff would not mean you did not do drugs this time.
      The Federal Bureau of Prisons has a zero tolerance against drugs and
      alcohol. Since staff did not have a lab test to confirm your drug use,
      the charge is correct as disruptive behavior most like use of drugs.

      Based on the evidence provided by the officer’s report, memorandum,
      chain of custody, clinical encounter, and your statement, the DHO
      concluded that Code 199, Disruptive Conduct, most like Code 112, Use
      of Drug, was warranted and appropriate.

(Doc. No. 25-1 at 12-13.) Moreover, the DHO explained the imposed sanctions,

stating:

      The action/behavior on the part of any inmate to use/possess/introduce
      drugs or alcohol threatens not only the health, safety and welfare of
      himself, but that of all other inmates and staff within the institution.
      The mere presence of drugs/alcohol in a correctional facility creates an
      environment conduc[ive] to violence. In the past, inmates under the
      influence of drugs/alcohol have become violent towards others, which
      cannot and will not be tolerated. The sanctions imposed by the DHO

                                         15
     Case 1:21-cv-01166-SHR-EB Document 26 Filed 08/25/21 Page 16 of 19




      were taken to let the inmate know that he, and he alone, will be held
      responsible for his actions/behavior at all times.

      Good conduct time was disallowed because of the severity of the
      offense and to deter this activity in the future. It is apparent your
      conduct reflects poor institutional adjustment and does not warrant the
      same consideration for good conduct time as those inmates following
      the rules and regulations of the Bureau of Prisons. This is also a
      mandatory sanction for your sentencing guidelines.

      The sanction for disciplinary segregation was imposed due to the
      severity of your offense. It is apparent that your adjustment in
      population has been poor up to this point. Hopefully, this sanction will
      influence your future decisions to commit an offense such as this.

      The sanction for loss of commissary was imposed due to your poor
      institutional adjustment and behavior. Privileges are meant for those
      inmates who follow rules and regulations and do not present a
      management problem for staff or pose a threat to the security of the
      institution, self, or others. This sanction has been imposed to correct
      the present inappropriate behavior and deter future behavior of this
      type. The DHO hopes that the sanctions will motivate you toward more
      self-discipline in the future.

      The sanction imposed involving the loss of visiting privilege was taken
      to enforce the standard of inmates being held responsible for their
      actions. It is believed, and past evidence has supported, that drug
      contraband is introduced into the inmate population through the inmate
      visiting room. The DHO found that drugs and other contraband are not
      given to inmates through authorized channels, and, therefore, must be
      introduced from outside elements such as inmate visitors.

(Id. at 13.)

      Petitioner suggests that the evidence was insufficient to support the DHO’s

finding because the only direct evidence—the negative urinalysis and breathalyzer

                                        16
     Case 1:21-cv-01166-SHR-EB Document 26 Filed 08/25/21 Page 17 of 19




screenings—support his claim for relief. (Doc. No. 1 at 4.) Petitioner alleges that

the symptoms noted are not necessarily indicative of drug use and instead could be

signs of depression and anxiety. (Id. at 4-5.) He argues that “[p]erception of pain

and anxiety are a matter of individual determination.” (Id. at 5.) Petitioner also

maintains that his medications “do cause dizziness, balance and coordination issues,

tremors, and double vision,” as well as nausea and heartburn. (Id.) Overall,

Petitioner asserts that his “physical pain, in conjunction with the fear, anxiety, and

despair associated with long terms of incarceration, [led] to his behavior as

reported.” (Id. at 6.)

      When an inmate challenges the sufficiency of the evidence supporting the

DHO’s decision, “the ‘some evidence’ standard does not require . . . independent

assessment of the credibility of witnesses or weighing of the evidence.” Speight v.

Minor, 245 F. App’x 213, 216 (3d Cir. 2007) (quoting Hill, 472 U.S. at 455-56); see

also Donahue, 398 F. App’x at 772 (3d Cir. 2010) (noting that courts are not

“required to re-weigh the evidence, or re-assess the credibility of [a petitioner’s]

defense”). In any event, the record before the Court refutes Petitioner’s claim that

the DHO’s decision was based upon insufficient evidence. The DHO considered,

inter alia, the clinical encounter report completed by NRP C. Howard on September

18, 2019. (Doc. No. 25-1 at 19-20.) NRP C. Howard conducted an assessment of

                                         17
       Case 1:21-cv-01166-SHR-EB Document 26 Filed 08/25/21 Page 18 of 19




Petitioner and reviewed his medical records, concluding that he had no medical

conditions and was not prescribed any medications that would cause the behavior

noted in the Incident Report. (Id. at 20.) In NRP C. Howard’s opinion, Petitioner

was “under the influence of an illicit substance.”        (Id.)   In sum, contrary to

Petitioner’s suggestion, “some evidence” supports the DHO’s conclusion that he was

guilty of a violation of Code 112. See Denny v. Schultz, 708 F.3d 140, 145 (3d Cir.

2013) (noting that the Court “need only find that the [Hearing Officer’s] decision

had ‘some basis in fact’ in order to affirm the decision as comporting with the Due

Process Clause”); see also Brown v. Quay, No. 1:20-cv-1463, 2020 WL 5946956, at

*5 (M.D. Pa. Oct. 7, 2020 (rejecting petitioner’s assertion that the evidence was

insufficient to find him guilty of a Code 112 violation because his prescribed

medication made him appear intoxicated); Wyckoff v. White, No. 1:20-cv-642, 2020

WL 3265465, at *6 (M.D. Pa. June 17, 2020) (rejecting petitioner’s assertion that

the evidence was insufficient to find him guilty of a violation of Code 112 because

the medications he was prescribed could cause seizures). Accordingly, the Court

will deny his § 2241 petition.

III.    CONCLUSION

        For the foregoing reasons, the Court concludes that Petitioner failed to exhaust

his administrative remedies, that he was accorded all of his due process rights under

                                           18
     Case 1:21-cv-01166-SHR-EB Document 26 Filed 08/25/21 Page 19 of 19




Wolff and the BOP regulations, and that there was some evidence supporting the

DHO’s decision. Accordingly, Petitioner’s § 2241 petition (Doc. No. 1) will be

denied. An appropriate Order follows.



                                    s/ Sylvia H. Rambo
                                    United States District Judge

Dated: August 25, 2021




                                        19
